Citation Nr: 0011234	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  93-24 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for residuals of a low 
back disorder, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from May 1973 to October 1973 
with the United States Navy.  The veteran also had active 
service from June 1974 to May 1975, and from March 1979 to 
May 1983 with the Unites States Army.

Initially, the Board of Veterans' Appeals (Board) notes that 
it was previously required to remand this matter in September 
1997 for further evidentiary development and due process 
considerations.  As will be shown more fully below, the Board 
regretfully finds that remand is again required.


REMAND

At the time of the Board's remand of September 1997, the 
Board observed that the Department of Veterans Affairs (VA) 
spine examination in November 1995 revealed an assessment 
that there was no objective basis for the veteran's 
complaints, and that it was highly unlikely that the 
veteran's complaints of pain in the right lower extremity 
were related to multiple nerve root impingement or peripheral 
nerve pathology.  However, it was further noted that the VA 
examiner proceeded to order a magnetic resonance imaging 
(MRI) study of the lumbar spine to "rule out the remote 
possibility of multiple nerve root impingement," and 
withheld his opinion "until the results of the test are made 
available to me."  Since the record did not contain the 
results of the MRI requested by the VA examiner or any 
supplemental opinion from the examiner regarding his opinions 
following a review of any MRI report, the Board concluded 
that the record was incomplete and that remand was warranted 
for further medical development.  

Now, the record reveals that the regional office (RO) has 
successfully obtained a supplemental opinion from the 
November 1995 examiner regarding the above-referenced MRI.  
However, in that December 1998 opinion to the RO, the 
examiner indicated that after reviewing a copy of his 
previous report and a report of the MRI of December 1995, the 
assessment in his report of November 1995 should not be 
amended but should be considered the complete and final 
report.  Unfortunately, a copy of the MRI report is still not 
of record, and while it was previously not clear whether such 
a MRI report existed, it is now clear that it does exist, and 
that it is not contained within the claims file.  

In addition, with respect to the VA examination report from 
the most recent VA examination in July 1999, it is unclear 
whether that examiner reviewed the entire claims file in 
conjunction with the examination of the veteran, as was 
specifically requested by the Board's remand of September 
1997.  Consequently, the Board finds that it is constrained 
under multiple authorities to once again remand this matter 
not only to have the actual MRI study obtained and associated 
with the claims file, but to also have that report and the 
entire claims file furnished to the most recent examiner for 
his or her review.  Stegall v. West, 11 Vet. App. 268 (1998); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  The examiner's 
review of the claims file should be acknowledged in writing.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for any low back 
disorder.  Any medical records other than 
those now on file pertaining to a low 
back disorder should be obtained and 
associated with the claims folder, 
including but not limited to the December 
1995 MRI report referred to by the 
November 1995 VA examiner in his 
supplemental medical opinion of December 
1998.

3.  After the aforementioned records have 
been received (which should at least 
include the December 1995 MRI report), 
the RO should arrange for the veteran's 
claims file (including pertinent 
material, such as the November 1995 VA 
examination reports, the December 1995 
MRI report, copies of previous X-ray and 
computed tomography (CT) scan reports, 
and this remand) to be reviewed, if at 
all possible by the same VA physician who 
conducted the most recent spine 
examination in July 1999, in order for 
that examiner to decide whether any 
change or addition to any opinions and 
conclusions reached in the July 1999 
examination is warranted in view of a 
review of the entire claims file, 
including the MRI report of December 
1995.  The examiner's review of the 
claims file should be acknowledged in 
writing.  If the physician is unable now 
to formulate an opinion without further 
examination or testing, appropriate 
action should be initiated to obtain that 
additional development.

In the alternative, if the RO is unable 
to refer the record back to the VA 
physician who conducted the VA spine 
examination in July 1999, appropriate 
arrangements should be made for another 
VA examination by a suitably qualified 
physician to determine the nature and 
severity of the veteran's low back 
disorder in accordance with the 
examinations requested in the remand of 
October 1995.  All indicated studies must 
be conducted.  The claims file, or copies 
of pertinent documents located therein, 
and copies of all previous remands, must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(1999); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  In particular, the RO 
should ensure that any requested 
examination and required opinions are in 
compliance with the Board's remands and 
if they are not, the RO should implement 
corrective procedures.  

5.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the veteran's claim 
for an increased evaluation for residuals 
of a low back disorder.

6.  Upon completion of the above, the RO 
should again review the record.  If the 
benefits sought on appeal remain denied, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1999) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



